Citation Nr: 0210280	
Decision Date: 08/22/02    Archive Date: 08/29/02

DOCKET NO.  02-07 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Pittsburgh, Pennsylvania



THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to an increased rating for right eye 
chorioretinitis with postoperative residuals, light 
perception only, currently assigned a 40 percent evaluation.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

R.P. Harris, Counsel

INTRODUCTION

The appellant had active service from December 1943 to 
February 1946.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision by the 
Pittsburgh, Pennsylvania, Regional Office (RO), which denied 
service connection for bilateral hearing loss and confirmed a 
40 percent evaluation for right eye chorioretinitis with 
postoperative residuals, light perception only.  

Although appellant in recent written statements may have 
raised additional issues, since they have not been formally 
adjudicated by the RO (and, therefore, the Board does not 
have jurisdiction over them), these additional issues are 
referred to the RO for appropriate development.  Kellar v. 
Brown, 6 Vet. App. 157 (1994).


REMAND

In appellant's May 2002 Notice of Disagreement and a 
subsequent written statement from his service organization 
representative, it was indicated that appellant wanted a 
personal hearing.  Subsequently, the Board's administrative 
staff sent appellant a July 2002 hearing clarification 
letter, requesting him to clarify what type of Board hearing 
he desired.  Later that month, appellant responded, by 
returning that letter with a line therein checked off 
indicating that he wanted a hearing "before a member of the 
Board at the regional office" (i.e., a Travel Board 
hearing).  Attached to that written response was a July 2002 
letter from his representative, stating that appellant was 
requesting a Board hearing at the regional office.  Since 
Travel Board hearings are scheduled by the RO (see 38 C.F.R. 
§ 20.704(a) (2001)), the Board is herein remanding the case 
for that purpose, in order to satisfy procedural due process 
concerns.


Accordingly, the case is REMANDED for the following:

The RO should schedule a Travel Board 
hearing for the appellant in accordance 
with applicable procedures.  Thereafter, 
the RO should provide appellant and his 
representative notice thereof.  If he 
desires to withdraw the request for such 
hearing prior to the hearing, he may do 
so in writing pursuant to applicable 
provisions.

Thereafter, the case should be returned to the Board in 
accordance with applicable procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




